F I L E D
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                              JUL 1 1998
                                   TENTH CIRCUIT
                                                                         PATRICK FISHER
                                                                                  Clerk

 UNITED STATES OF AMERICA,

          Plaintiff - Appellee,
                                                          No. 97-6388
 v.
                                                    (D.C. No. CR-97-33-T)
                                                 (Western District of Oklahoma)
 ANTHONY WATKINS,

          Defendant - Appellant.


                             ORDER AND JUDGMENT *


Before ANDERSON, McKAY and LUCERO, Circuit Judges.



      Anthony Watkins appeals the district court’s decision to sentence him to

262 months imprisonment for possession with intent to distribute cocaine base, a

violation of 21 U.S.C. § 841(a)(1). In arriving at that sentence, the district court

attributed to the defendant 8,864.2 grams of cocaine base and 2,746.9 grams of

marijuana. On appeal, Watkins alleges two errors in that specific attribution:

first, that the information used to establish the attribution lacks the necessary


      *
        The case is unanimously ordered submitted without oral argument pursuant to
Fed. R. App. P. 34(a) and 10th Cir. R. 34.1.9. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. The court generally disfavors the citation of orders and judgments;
nevertheless, an order and judgment may be cited under the terms and conditions of 10th
Cir. R. 36.3.
indicia of reliability, see United States v. Washington, 11 F.3d 1510, 1516 (10th

Cir. 1993); and, second, that the attribution is not supported by a preponderance

of the evidence before the court, see United States v. Richards, 27 F.3d 465, 468

(1994). We exercise jurisdiction pursuant to 28 U.S.C. § 1291, and affirm.

      The drug quantities attributed to the defendant resulted in a base offense

level of 38. That level is sustainable under the sentencing guidelines by an

attribution of at least 1.5 kilograms of cocaine base. See U.S.S.G. § 2D1.1(c)(1).

We review the sentencing court’s attribution of drug quantities for clear error.

See Richards, 27 F.3d at 468. We perceive no clear error in the attribution of at

least 1.5 kilograms to Watkins.

      In this case, more than 7 kilograms of cocaine base were attributed to

Watkins based on the testimony of Sergeant Tyler Birdwell of the Oklahoma City

Police Department. See PSI at 4; Sentencing Hr’g Tr. at 19-23, 35-36, 57-59.

Sergeant Birdwell indicated that Lameisha Blackshire, a codefendant of Watkins,

stated at a Rule 11 interview that she and Watkins had purchased around a pound

of cocaine base from a person known only as “Jay” at least twice a month from

May 1996 through the end of January 1997. See id. at 19-20, 35-36. Provided the

district court could properly rely on it, Birdwell’s testimony is clearly sufficient

to support an attribution of at least 1.5 kilograms by a preponderance of the

evidence.


                                          -2-
      A sentencing court may properly rely on testimony having a minimum

indicia of reliability. See United States v. Browning, 61 F.3d 752, 754 (10th Cir.

1995). Hearsay testimony may therefore be employed for sentencing purposes.

See U.S.S.G. § 6A1.3(a). We see no reason to question the reliability of Sergeant

Birdwell’s testimony. Though Blackshire testified at defendant’s sentencing

hearing that she had been misunderstood at her Rule 11 interview and that, in

actuality, the defendant had never purchased cocaine base from “Jay,” the district

court deemed that testimony incredible. See Sentencing Hr’g Tr. at 71-72. That

reasonable credibility determination is not ours to undo. See United States v.

Deninno, 29 F.3d 572, 578 (10th Cir. 1994).

      AFFIRMED. The mandate shall issue forthwith.

                                      ENTERED FOR THE COURT



                                      Carlos F. Lucero
                                      Circuit Judge




                                        -3-